Title: Abigail Smith to John Adams, 13 October 1764
From: Adams, Abigail
To: Adams, John


     
      Saturday afternoon Boston Octobr. 13. 1764
     
     When I wrote you by the Doctor I was in hopes that I should have been out the next day, but my disorder did not leave me as I expected and I am still confind extreemly weak, and I believe low spirited. The Doctor encourages me, tells me I shall be better in a few days. I hope to find his words true, but at present I feel, I dont know how, hardly myself. I would not have the Cart come a tuesday but should be extreemly glad to see you a Monday.
     
      Yours,
      A Smith
     
    